Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, is/are rejected under 35 U.S.C. 102a as being anticipated by Kim Boo Kyung et al (KR20080051280A).
Regarding Claim 1,
Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted below) a stack of a first electrode layer (2), an electrochromic layer (3), an electrolyte layer (5), and a second electrode layer (7), wherein the electrochromic device further comprises a plurality of first auxiliary electrodes (4) in the stack and arranged side by side in a first direction (vertical direction), and the first auxiliary electrodes are spaced apart from each other in the first direction (vertical direction) and a second direction (horizontal direction).

    PNG
    media_image1.png
    802
    858
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    804
    793
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2-6,14,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Boo Kyung et al (KR20080051280A) in view of Jung Young Hee et al (KR101657965B1).
Regarding Claim 2,
Kim Boo Kyung et al discloses everything as disclosed above. Kim Boo Kyung et al discloses a plurality of second auxiliary electrodes (7) in the stack and arranged side by side in the second direction
Kim Boo Kyung et al does not discloses wherein the second auxiliary electrodes are spaced apart from each other in the first direction and the second direction.
 discloses (Fig. 1) wherein providing the same structure on the upper electrode (7 of Kim Boo Kyung) would be obvious having such bus electrode patterns on both opposed major electrodes of similar electrochromic devices (12,13,21,23) wherein the second auxiliary electrodes are spaced apart from each other in the first direction and the second direction.
It would have been obvious to one of ordinary skill in the art to modify Kim Boo Kyung et al to include Jung Young Hee et al’s wherein the second auxiliary electrodes are spaced apart from each other in the first direction and the second direction motivated by the desire to uniform color change rate and a small area response rate in a large area electrochromic device (abstract).
Regarding Claim 3,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the first auxiliary electrodes (4) are on a first side of the electrochromic layer (3).
Regarding Claim 4,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the first auxiliary electrodes (4) on the first side of the electrochromic layer (3) face a first side of the electrolyte layer (5).
Regarding Claim 5,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the first auxiliary electrodes (4) and the second auxiliary electrodes (7) are on the first side of the electrochromic layer (3) and face 
Regarding Claim 6,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the electrochromic device further comprises an ion storage layer (6) between the electrolyte layer (5) and the second electrode layer (7).
Regarding Claim 14,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the first electrode layer and the second electrode layer comprise a transparent conductive compound (“It is preferable that the metal has better electrical conductivity than the electrode material (ITO, ZnO, IZO, FTO), and non-limiting examples thereof include Ir, Ag, Cu, Au, Cr, Al, W, Zn, Ni, Fe, and Pt. , Pb, and alloys of the metal elements.”)
Regarding Claim 15,
In addition to Kim Boo Kyung et al and Jung Young Hee et al, Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted above) wherein the ion storage layer and the electrochromic layer comprise electrochromic materials having different color- development characteristics from each other.(“ Electrochromic materials that can be used in the electrochromic device are inorganic and organic, and representative inorganic materials include WO 3 , NiO x , V 2 O 5 , LiNiO x , CeO 2 -TiO 2 , and Nb 2 O 5 . Among them, WO 3 and x , Nb 2 O 5 and the like are the substances to be colored by the oxidation reaction. Accordingly, an electrochromic device using an inorganic color change material is generally configured by pairing a reducing inorganic color change layer used as an active electrode and an oxidative inorganic color change layer used as an ion storage electrode.”)

Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Boo Kyung et al (KR20080051280A) and of Jung Young Hee et al (KR101657965B1) in view of Song et al (US 6989598)
Regarding Claim 7,8,
Kim Boo Kyung et al and Jung Young Hee et al discloses everything as disclosed above.
Kim Boo Kyung et al and Jung Young Hee et al do not disclose plurality of third auxiliary electrodes arranged side by side in the first direction on a first side of the ion storage layer wherein the third auxiliary electrodes are spaced apart from each other in the first direction and the second direction.
Song discloses (Fig. 3) plurality of third and fourth auxiliary electrodes.
It would have been obvious to one of ordinary skill in the art to modify Kim Boo Kyung et al and Jung Young Hee et al’s to include Song’s third electrode motivated by the desire to provide an ohmic contact metal system with excellent electrical,  optical, thermal and structural properties which exhibit an increased effective carrier concentration (column 1, lines 52-60).
Regarding Claim 9,

Regarding Claim 10,
In addition to Kim Boo Kyung et al, Jung Young Hee et al and Song, Jung Young Hee et al discloses (abstract) wherein the first auxiliary electrodes, the third auxiliary electrodes and the fourth auxiliary electrodes comprise conductive lines and insulating parts surrounding the conductive lines.
Regarding Claim 11,
In addition to Kim Boo Kyung et al, Jung Young Hee et al and Song, Kim Boo Kyung et al discloses (see Claim 2 of Kim Boo Kyung et al) wherein the conductive line comprises: a metal selected from at least one of silver (Ag). copper (Cu). aluminum (Al). magnesium (Mg). gold (Au). platinum (Pt), tungsten (W), molybdenum (Mo). titanium (Ti), nickel (Ni), and an alloy thereof; graphene; or carbon nanotubes.
Regarding Claim 12,
In addition to Kim Boo Kyung et al, Jung Young Hee et al and Song, Kim Boo Kyung et al discloses wherein the insulating part comprises an insulating material having an electric conductivity of 10-1 S/m or less. One would have recognized the insulating material having an electric conductivity of 10-1 S/m or less as a result effective variable able to optimized for greater insulation function with the electric conductivity of 10-1 S/m or less.
Regarding Claim 13,
In addition to Kim Boo Kyung et al, Jung Young Hee et al and Song, Jung Young Hee et al discloses wherein the insulating material comprises a (meth)acrylate resin or an epoxy resin. (“Next, as shown in the left side of Figs. 2A and 2B, insulating films 15 and 25 are formed on the surfaces of the bus electrodes 12 and 22, respectively.The insulating films 15 and 25 may be formed by coating an insulating film such as a polyimide film or a polyester film on the bus electrodes 12 and 22 or an insulating film such as an acrylic film, a silicon film, a polyethylene terephthalate film, , Polyester, and the like can be formed by screen printing”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUCY P CHIEN/Primary Examiner, Art Unit 2871